Case 1:19-cv-00296-RJJ-RSK ECF No. 35 filed 02/27/20 PagelD.182 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GORDON FOOD SERVICE, INC.,
Plaintiff,
V. : CASE NO. 1:19-CV-296
COSI, INC., : HON. ROBERT J. JONKER
Defendant. :

NOTICE OF SUGGESTION OF BANKRUPTCY
PLEASE TAKE NOTICE that on February 24, 2020 (the “Petition Date”), defendant Cosi,

Inc. (the “Debtor”) filed a voluntary petition seeking bankruptcy protection under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. § 101 et seq.) (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Delaware. Information on the Debtor’s bankruptcy
filing may be accessed via the Debtor’s court-appointed Claims and Noticing Agent’s website at
www.omniagentsolutions.com/cosi.

PLEASE TAKE FURTHER NOTICE that certain actions against the Debtor, such as the
commencement or continuation of any litigation that could have been or was commenced before
the Petition Date, including the instant litigation, are stayed pursuant to Section 362(a) of the
Bankruptcy Code as of the Petition Date. Any action taken against the Debtor or its property, or
exercising control of property of the Debtor, without obtaining the necessary relief from the
automatic stay from the Bankruptcy Court is void and may result in a finding of contempt for

violation of the automatic stay.
Case 1:19-cv-00296-RJJ-RSK ECF No. 35 filed 02/27/20 PagelD.183 Page 2 of 2

Dated: February 27, 2020

JAFFE RAITT HEUER & WEISS, P.C.

By: /s/ Paul R. Hage

Paul R. Hage (P70460)

27777 Franklin Rd., Suite 2500
Southfield, MI 48034

Tele: (248) 727-1543
phage@jaffelaw.com

Counsel to Cosi, Inc.
